      Case: 1:19-cv-00373-KBB Doc #: 49 Filed: 03/06/20 1 of 4. PageID #: 502



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


       BEVERLY SOMAI, et al.                          CASE NO. 1:19-CV-00373

               Plaintiffs,                            MAGISTRATE JUDGE
                                                      KATHLEEN B. BURKE
               vs.

       CITY OF BEDFORD,

               Defendant.

            JOINT STATUS REPORT REGARDING DISCOVERY DISPUTE

       After a March 4, 2020 discovery conference the Court ordered the parties to meet and

confer, agree on a path to obtain the supplemental document production Plaintiffs are seeking from

Defendant’s records provider, and file this Joint Status Report. ECF No. 48. The subject of the

parties’ dispute is a spreadsheet containing data about calls to the City of Bedford Police.

       The parties met on March 4 to discuss the supplemental production. The parties agreed

Plaintiffs would request the below information from Defendant’s records provider; the parties

would copy each other on communications with the provider; and the parties would collaborate to

obtain the complete production. Plaintiffs are requesting:

     1. A key explaining the categories of information in the spreadsheet;

     2. A list of the total available codes that could populate the “call type” column in the

         spreadsheet, including a clarification of whether there is a specific code that indicates a

         relationship to the Ordinance Plaintiffs are challenging in this litigation;

     3. An additional column of data that was omitted from the original production, reflecting

         later-added police notes for years in which the City was using a version of the records

         software that enabled the later-added feature; and

                                                 1
      Case: 1:19-cv-00373-KBB Doc #: 49 Filed: 03/06/20 2 of 4. PageID #: 503



     4. A complete production of race- and sex- identifier data, to the extent it was not already

         produced.

   The parties agreed that the responses to these questions may generate necessary follow-up

supplementation from the records provider and they will work together to obtain that, also.

Finally, the parties agreed that they will jointly work with Defendant’s records provider to obtain

an affidavit detailing the methodology by which the data spreadsheet was produced.

   The parties are currently working with the records provider to complete this and expect to do

so before the new discovery cutoff, March 20.


Respectfully submitted,


 /s/ Kallen Boyer                                        /s/ Elizabeth Bonham
 Kallen L. Boyer (0093608)                               Elizabeth Bonham (0093733)
 R. Eric Smearman (0062132)                              Joseph Mead (0091903)
 Smith Marshall, LLP                                     Freda J. Levenson (0045916)
 7251 Engle Road, Suite #404                             American Civil Liberties Union of Ohio Foundation
 Middleburg Heights, Ohio 44130                          4506 Chester Avenue
 (440) 243-4994 Fax: (440) 243-6598                      Cleveland, OH 44103
 Email: res@smithmarshall.com                            (614) 586-1958
 kld@smithmarshall.com                                   ebonham@acluohio.org
 Attorneys for Defendant City of Bedford, Ohio           attyjmead@gmail.com
                                                         flevenson@acluohio.org

                                                         Sandra S. Park (pro hac vice)
                                                         Linda Morris (pro hac vice)
                                                         American Civil Liberties Union
                                                         Women’s Rights Project
                                                         125 Broad St. 18th Floor
                                                         New York, NY 10004
                                                         (212) 519-7871
                                                         spark@aclu.org
                                                         lindam@aclu.org
                                                         Counsel for all Plaintiffs

                                                         Sara E. Bird (0096545)
                                                         Jennifer E. Sheehe (0084249)
                                                         The Legal Aid Society of Cleveland
                                                         1223 West Sixth Street
                                                 2
Case: 1:19-cv-00373-KBB Doc #: 49 Filed: 03/06/20 3 of 4. PageID #: 504



                                         Cleveland, Ohio 44113
                                         Ph. (216) 861-5407 – SEB
                                         Ph. (440) 210-4521 – JES
                                         Fax (216) 861-0704
                                         sara.bird@lasclev.org
                                         jsheehe@lasclev.org
                                         Counsel for Plaintiff Beverley Somai




                                  3
      Case: 1:19-cv-00373-KBB Doc #: 49 Filed: 03/06/20 4 of 4. PageID #: 505




                                 CERTIFICATE OF SERVICE

       I certify that on March 6, 2020, I filed the foregoing using the Court’s CM/ECF system,

and that all parties will be served with a copy via that system.

                                                                          /s/ Elizabeth Bonham
                                                                   Elizabeth Bonham (0093733)
